Citation Nr: 0423539	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  98-05 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1978 to August 
1981 and May 1982 to May 1984.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied 
entitlement to service connection for schizophrenia. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

Here, the veteran was afforded a VA examination in May 1997.  
The doctor diagnosed schizophrenia and listed military 
service as a stressor.  In October 2000, the same doctor 
stated that it was at least as likely as not that the 
veteran's schizophrenia was the result of military service.  
The doctor noted that paranoia, which is a symptoms of 
schizophrenia, was evident during service.  Additionally, the 
doctor listed some other factors, such as drug intake, that 
gave rise to the veteran's schizophrenia.  Thereafter, in 
April 2004 the same VA doctor reviewed the veteran's claims 
folder and stated that:

There was no medical evidence found from 
[the veteran's] service records from 1979 
to May 1984 that would show any symptom, 
evidence or treatment of schizophrenia.  VA 
psychiatric examination on the veteran done 
in May 1997 showed that [he] claimed that 
his paranoia started in military service.  
However, service records did not show any 
behavioral problems, complaints, 
consultations or treatment sought for this 
condition."

The VA doctor's opinion in unclear.  On remand, this doctor 
should be asked to provide an opinion as to whether it is at 
least as likely as not that the veteran's schizophrenia had 
its onset during active service or is related to any in-
service disease or injury.

Additionally, a report from Dr. Eduardo T. Maaba notes that 
the veteran sustained a contusion while working in 1987.  The 
report states that the veteran started "hearing strange 
voices and felt there was something crawling on his skin," 
and was subsequently "confined at Anaheim."  It is also 
noted that sometime in 1993, the veteran's application for 
Workman's Compensation was denied.  Neither the records from 
"Anaheim" nor the records used in Workman's Compensation 
claim are in the claims file.  They are potentially relevant 
to the current issue on appeal and should be obtained on 
remand.

Accordingly, the case is REMANDED to the AMC for the 
following action: 

1.  Make arrangements to obtain the 
veteran's treatment records from 
"Anaheim," where he was reportedly 
treated in 1987.  

2.  Make arrangements to obtain all records 
pertaining to the veteran's claim for 
Workman's Compensation benefits made in 
approximately 1993.

3.  After the foregoing development has 
been accomplished to the extent necessary 
and the available records have been 
associated with the claims file, return 
the claims folder to the VA doctor (or, 
if she is not available, to another VA 
psychiatrist) that provided the medical 
opinions in May 1997, October 2000, and 
April 2004.  The doctor must state in the 
examination report that the claims file 
has been reviewed.  

The doctor is requested to provide an 
opinion as to the date of onset and 
etiology of the veteran's schizophrenia.  
The doctor should specifically state 
whether it is at least as likely as not 
that the veteran's schizophrenia had its 
onset during active service or is related 
to any in-service disease or injury.  

If the doctor determines that re-
examination of the veteran is necessary 
in order to provide the above opinion, an 
examination should be scheduled.  The 
doctor must provide a comprehensive 
report including a complete rationale for 
all conclusions reached.  

4.  Thereafter, review the claims folder 
and ensure that the foregoing development 
has been conducted and completed in full.  
Specific attention is directed to the 
doctor's report.  Ensure that the report 
is complete and in full compliance with 
the above directives.  If the report is 
deficient in any manner or fails to 
provide the specific opinion requested, 
it must be returned to the doctor for 
correction.  38 C.F.R. § 4.2 (2003); see 
also Stegall v. West, 11. Vet. App. 268 
(1998).
		
5.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, furnish him and his 
representative, if any, a supplemental 
statement of the case and afford a 
reasonable period of time within which to 
respond thereto. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purposes of this REMAND are to 
obtain additional information and comply with due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 


